Case 1:13-cr-00242-DLC Document 1094 Filed 04/17/20 Page 1 of 2

AN oupARa A Fee
¥ mp ent
: ahi

:
Pe
Hipoep

   
 

 

UNITED STATES DISTRICT COURT =
SOUTHERN DISTRICT OF NEW YORK =:
PROBATION DEPARTMENT

 

 

 

Petition for Summons
with Attached Request for
Court Action Direction Detailing Probable Cause

Supervisee: Andre Cunningham Docket Number: 1:13CR00242-14 (DLC)

Sentencing Judge: Honorable Denise Cote, U.S. District Judge
Date of Original Sentence: October 8, 2014

Date of Revocation Sentence: August 13, 2019

Offense: Conspiracy to Distribute and Possess with Intent to Distribute Heroin and
Cocaine Base in Violation of 21 U.S.C. 841 (b)(1\(B), a Class B Felony.

1}. Use of a controlled substance (marijuana); 2). Use of a controlled substance
(Oxycodone); 3). Failure to report to the Probation Office; 4). Failure to attend
anger management and substance abuse counseling at Tri-Center 55). Failure to
enroll and participate in anger management at Argus; 6). Failure to enroll in
residual drug treatment at Palladia Star Hill

Violation Behavior:

.. ; Sixty-three (63) Months’ Custody; followed by Forty-eight (48) Months’
Original Sentence: Supervised Release

Revocation Sentence: Six (6) Months’ incarceration to be followed by Two (2) Years’
Supervised Release

Type of Supervision: Supervised Release Date Supervision Commenced: January 31, 2020

PETITIONING THE COURT TO ISSUE A SUMMONS

The supervisee has not complied with the following condition(s) of supervision:
Nature of Noncompliance

1. ON ORBEFORE APRIL 6, 2020, THE SUPER VISEE FAILED TO COMPLY WITH THE
SPECIAL CONDITION OF THREE (@) MONTHS OF INPATIENT DRUG

TREATMENT, IN THAT HE WAS UNSUCCESSFULLY TERMINATED FROM
SAMARITAN DAYTOP VILLAGE. SPECIAL CONDITION, GRADE C VIOLATION.
U.S. Probation Officer Recommendation:

The term of supervision should be: [x] Revoked

 
Case 1:13-cr-00242-DLC Document 1094 Filed 04/17/20 Page 2 of 2

Cunningham, Andre 2 P#66127
13CR00242-14 (DLC)

I declare under penalty of perjury that the foregoing is true and correct. (Supporting
documentation is attached)

Respectfully submitted,

Michael Fitzpatrick

Chief U.S. Probation Officer

Naga Gaon.

Margaret Carroll

U.S. Probation Officer Specialist
Approved By:
Elisha Rivera

Supervisory U.S. Probation Officer

DATE: April 10, 2020

 
